DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-14 are pending and subject to examination in this Office action.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted to date are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Further regarding claim 1, where are the slits required to be located?  In this regard, what is the claim language “formed at the diaphragm” (emphasis added) intended to mean?
More further regarding claim 1, are the internal reinforcing members required to be inserted into the slits located in the diaphragm?  In this regard, as presently drafted, claim 1 appears to set forth both functional language (i.e., “slits for inserting…) and non-functional claim language (“inserted in the diaphragm”), which renders the claim ambiguous.  Clarification is requested.
Regarding claim 8, the term “the outer side” is recited.  This term lacks proper antecedent basis.
Regarding claim 10, the term “the external reinforcing members” is recited.  This term lacks proper antecedent basis.
Regarding claim 11, the term “the beam” is recited.  This term lacks proper antecedent basis.
Regarding claim 12 (1st step), are the “a connecting core”, “a diaphragm” and “an intermediate column” the same as or different from those previously recited in claim 1?
Regarding claim 12 (2nd step), the term “the assembly” is recited.  This term lacks proper antecedent basis.
Regarding claim 12 (2nd and 4th steps), each of these steps recites “a beam”.  Are these beams the same or different beams?  If different beams, should they be labeled as “a first beam” and “a second beam”?
th step), the phrase “can be” is recited.  Is this phrase intended to define an optional or required condition?  
Regarding claim 13, the phrase “can be” is recited.  Is this phrase intended to define an optional or required condition?  
Regarding claim 14, “a beam” is recited.  Is this beam the same or different from the previously recited beams?
Accordingly, the pending claims will be interpreted as best understood.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-14 are rejected under 35 U.S.C. 103 as unpatentable over Vaughn (U.S. Patent Application Publication No. 2007/0209314), in view of Logan (U.S. Patent No. 4,173,853).
	Regarding independent claim 1, as best understood, Vaughn describes a connecting core comprising:
a closed-section intermediate column (20); and
internal reinforcing members (28),
wherein the internal reinforcing members are combined with the intermediate column (Figs. 1 and 2).
Vaughn does not appear to expressly describe using a diaphragm having slits, or openings, for receiving the internal reinforcing members.  As shown by Logan, it was old and well-known in the art to utilize a diaphragm having slits, or openings, for receiving reinforcing members (see annotated Fig. 7 below).  

    PNG
    media_image1.png
    256
    258
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a diaphragm having slits, or openings, for receiving the internal reinforcing members to bolster the structural integrity of the connecting core.  Such KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415-16.
Accordingly, Vaughn as modified by Logan results in the invention of claim 1.

Regarding claim 2, wherein the slits are formed along sides of the diaphragm (Logan Fig. 7).

Regarding claim 3, wherein the internal reinforcing members are fitted in the slits of the diaphragm (Vaughn Figs. 1 and 2; Logan Fig. 7).

Regarding claim 4, wherein the slits are each formed in an L-shape at corners of the diaphragm (Logan Fig. 7).

Regarding claim 5, wherein the internal reinforcing members are each formed in an L-shape and are fitted in the slits of the diaphragm (Vaughn Figs. 1 and 2; Logan Fig. 7).

Regarding claim 6, wherein two slits are formed along each side of the diaphragm (Logan Fig. 7).

Regarding claim 7, wherein the internal reinforcing members each have two protrusions at each of an upper portion and a lower portion such that two protrusions are fitted in two slits (Vaughn Figs. 1 and 2; Logan Fig. 7).

Regarding claim 8, Vaughn describes external reinforcing members (12) that are coupled to the outer side of the intermediate column.



Regarding claim 10, wherein the internal reinforcing members and the external reinforcing members of Vaughn are bolted to the intermediate column (Figs. 1 and 2).

Regarding claim 11, wherein stiffeners are formed at an end, which faces external reinforcing members, of the beam (Vaughn Figs. 1 and 2).

Regarding claim 12, for the reasons discussed above, Vaughn as modified by Logan results in a method of connecting a column and a beam using the connecting core of claim 1, the method comprising:
forming a connecting core by assembling internal reinforcing members, a diaphragm, an intermediate column, and external reinforcing members (Vaughn Figs. 1 and 2; Logan Fig. 7);
coupling a closed-section lower column to the connecting core (Vaughn Figs. 1 and 2; Logan Fig. 7); 
carrying the assembly of the connecting core and the lower column and then combining a beam with the assembly (Vaughn Figs. 1 and 2; Logan Fig. 7);
coupling an upper column to the connecting core (Vaughn Figs. 1 and 2; Logan Fig. 7); and
coupling a beam to the connecting core, wherein the columns and the beams can be connected without welding (Vaughn Figs. 1 and 2; Logan Fig. 7).



Regarding claim 14, further comprising pouring concrete into the upper column, the lower column, and the intermediate column after the coupling of a beam to the connecting core (Vaughn Figs. 1 and 2).

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: Refer to the attached Form PTO-892.
Authorization for Email Communication – In the event Applicant wishes to communicate with the Examiner via electronic mail, written authorization should be provided in Applicant’s next response.  See MPEP § 502.03.  The following is a sample authorization form which may be used by Applicant:
Recognizing that Internet communications are not secure, we hereby authorize the USPTO to communicate with any authorized representative concerning any subject matter of this application by electronic mail.  We understand that a copy of these communications will be made of record in the application file.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY MINTZ whose telephone number is (571)270-7327.  The examiner can normally be reached on M-Th 0730 - 1630 EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RODNEY MINTZ/
Primary Examiner, Art Unit 3635